Citation Nr: 0304246	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death to include as secondary to radiation 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and granddaughter




ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from March 1946 to June 1946, 
August 1947 to August 1951, April 1952 to March 1956, and 
from April 1956 to October 1957.  The veteran died in April 
1995.  The appellant is his spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1996 determination of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to service connection for the cause 
of the veteran's death.

In October 1997 the appellant, her daughter and granddaughter 
provided oral testimony before the undersigned Member of the 
Board at the RO, a transcript of which has been associated 
with the claims file.

In March 1998 and January 2000 the Board remanded this case 
to the RO for further development and adjudicative action.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  Coronary artery disease and diabetes mellitus were not 
shown in service, disabling to a compensable degree during 
the first post-service year, or for many years thereafter.  

3.  The probative, competent medical evidence shows that the 
veteran's coronary artery disease and diabetes mellitus were 
not causally related to any incident of active service to 
include in-service radiation exposure.  

4.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service to 
include radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310, 5107 (West 1991 & Supp. 2002); 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show any complaints, 
manifestations, or diagnosis indicative of coronary artery 
disease or diabetes mellitus during any of the veteran's 
periods of active service.  

In the case at hand, service records confirm that the veteran 
was stationed aboard the USS Pickaway and he participated in 
Operation SANDSTONE.  


The evidence of record does not include a diagnosis of heart 
disease or diabetes mellitus during the veteran's initial 
post-service year.  

The evidence includes an October 1975 hospitalization report 
showing that the veteran was diagnosed with adult onset 
diabetes mellitus.  An electrocardiogram performed at that 
time was borderline.  Chest x-ray examination was normal.  

Private records dated in December 1975 show the veteran was 
admitted for observation for acute myocardial infarction.  

Private medical records dated between 1980 and 1982 show the 
veteran was diagnosis with hypertension and diabetes.  In 
November 1980 the veteran was seen for chest pain.  Although 
diagnostic testing was positive the examiner reported that 
this did not definitely indicate coronary artery disease.  

VA outpatient treatment records dated in 1983 include 
diagnoses of adult onset diabetes mellitus and hypertension.  

Documentation submitted by the veteran in May 1984, 
presumably from the Defense Nuclear Agency (later the Defense 
Special Weapons Agency (DSWA), currently the Defense Threat 
Nuclear Agency (DTNA)), in the form of a computer printout in 
the claims file established a dose estimate for the veteran.  
The estimate was listed as being 0.075 rem.  

VA outpatient treatment records dated in 1984 and 1985 
include diagnoses of diabetes mellitus and hypertension.  

The evidence includes private clinical records dated in 1984 
and 1985.  They show the veteran underwent genetics testing.  
He related a history of radiation exposure during active 
service.  He desired a blood chromosome analysis because of 
his radiation exposure and his subsequent health problems.  
The findings revealed a suggestive difference between his 
chromosomes and a physician who was used as a control.  The 
physician stressed that he could not say whether the 
difference was significant or the cause.  

The evidence includes a January 1986 private medical opinion.  
The physician stated that he reviewed multiple documents in 
order to evaluate the veteran's history of radiation exposure 
and its possible relationship to the veteran's ill health.  
These documents included private medical records, service 
information pertaining to the USS Pickaway and its 
participation in Operation SANDSTONE, statements of the 
veteran, and testimony of an officer who participated in 
Operation SANDSTONE.  The physician opined that, to a 
reasonable degree of medical certainty, the chromosome damage 
for the veteran and his problems with chronic illness would 
not have occurred without his exposures to high levels of 
radiation during his active service.  

The evidence includes a December 1988 private hospital 
summary showing a diagnosis of diabetic retinopathy.  

The evidence includes private clinical records dated from 
1992 to 1995.  They show ongoing examination and treatment 
for coronary artery disease, cardiomyopathy, chronic 
congestive heart failure and insulin dependent diabetes 
mellitus.  They show the veteran was admitted to a private 
hospital on April 15, 1995 in cardiac arrest and 
resuscitation was unsuccessful.  

The Certificate of Death shows that the immediate cause of 
death was probable myocardial infarction due to or a 
consequence of coronary artery disease.  Insulin dependent 
diabetes mellitus was listed as a contributing cause of 
death.  

The appellant submitted her application for service 
connection for the cause of the veteran's death in March 
1996.  She alleged that the veteran's heart problems were due 
to his inservice radiation exposure.  

At the personal hearing one of the witnesses testified that 
the medical evidence of record established that the veteran's 
disabilities that led to his death were due to his inservice 
radiation exposure.  Transcript, pp. 3-5 (Oct. 1997).  

In March 1998 the Board remanded the case to the RO for 
additional development under the provisions of 38 C.F.R. 
§ 3.311.  In May 1998 the RO contacted the Director for the 
Compensation and Pension (C & P) Service.  The RO requested 
that the case be referred to the Under Secretary for Benefits 
(USB) in order to obtain a medical opinion in this case.  

Prior to referring the case to the USB, the RO contacted the 
Defense Special Weapons Agency (DSWA) in July 1998 for an 
update of the dose estimate of the veteran's exposure to 
ionizing radiation while in the service.  In the July 1998 
report of contact, it was noted that the veteran had received 
a letter in 1984 which contained the 0.075 dose estimate.  
The record does not appear to contain this letter.  The 
report of contact noted that the updated assessment was 0.3 
rem (upper limit of 0.7 rem).  

In July 1998, the Director of the C&P Service requested a 
medical opinion from the Under Secretary for Health (USH) as 
to whether the veteran's death due to probable myocardial 
infarction due to or as a consequence of coronary artery 
disease was the result of ionizing radiation exposure during 
active service.  

By memorandum dated August 3, 1998, the Chief of VA's Public 
Health and Environmental Hazards Office, who is a physician, 
issued a medical opinion based upon all the evidence.  She 
cited the ionizing radiation dose estimates for this veteran 
that were issued by the DSWA.  She also cited supporting 
medical literature.

The physician stated that, while the veteran's chromosome 
studies showed suggestive differences compared to the 
control, the genetics physician stressed that he could not 
say whether the difference was significant and if so what had 
caused it.  The physician noted that the veteran's brother 
who also served as a control had a higher sister chromatid 
exchange per cell value than the veteran.  The physician 
reported that damage to the pancreas or heart, if caused by 
radiation, would be an example of a deterministic effect and 
such changes generally have a threshold.  

She stated that the probability of causing harm at doses of 
less than 10 rem as a result of deterministic effects is 
close to zero.  The physician stated that the pancreas was 
relatively resistant to damage from radiation compared to 
adjacent organs, but coronary artery disease can occur after 
radiation therapy.  The physician concluded that, since the 
veteran was reported to have been exposed to a low dose of 
ionizing radiation in service compared to radiation therapy 
doses, "in our opinion it is unlikely that his diabetes or 
coronary artery disease can be attributed to this exposure."

In September 1998 the Director of the C&P Service notified 
the RO of the findings and conclusions of the Chief, Public 
Health and Environmental Hazards Office.  The Director 
concluded that "[a]s a result of this opinion, and following 
review of the evidence in its entirety, it is our opinion 
that there is no reasonable possibility that the veteran's 
death was the result of such exposure."  

In January 2000 the Board again remanded the case to the RO 
for further development.  The Board noted that there was no 
official letter or report from the DSWA explaining the basis 
for its updated estimate of 0.3 rem.  There was only the 
numerical estimate, with no elaboration given.  It was merely 
a transcription made by the RO of a phone conversation with 
someone at the DSWA.  The Board further noted that the 
conclusion made by the USB in August 1998 appears to have 
been based in part on the estimate provided in the report of 
contact.  

The Board requested the RO to obtain a dose assessment from 
the Department of Defense that provided a more comprehensive 
assessment of the veteran's estimated dose level.  The Board 
also concluded that the case should again be referred to the 
USB for further consideration following the new dose 
assessment.

In December 2000 the RO contacted the Defense Nuclear Agency 
(DNA) and requested a more comprehensive assessment of the 
veteran's Radiation Risk activity (verification of the 
veteran's dose assessment) while he was stationed aboard the 
USS Pickaway during Operation SANDSTONE.  

In May 2001, the DTRA confirmed that the veteran was present 
at Operation SANDSTONE while he was stationed aboard the USS 
Pickaway in 1948.  The DTRA included a unit history.  The 
DTRA stated that a search of dosimetry data revealed no 
record of radiation exposure for the veteran.  However, a 
scientific dose reconstruction indicated that the veteran 
would have received a probable recorded dose of 0.046 rem 
gamma (0.1 rem rounded) (upper bound of 0.1 rem gamma).  The 
DTRA further determined that, due to the distance of the 
veteran's unit from ground zero, the veteran had virtually no 
potential for exposure to neutron radiation.  The DTRA stated 
that application of a reconstruction report's methodology to 
all internal organs, which addresses internal exposure based 
on the veteran's unit activities, indicates that his (50-
year) committed dose equivalent was less than 0.1 rem each.  
In August 2001 the RO again contacted the Director for the C 
& P Service for referral to the USB in order to obtain a 
medical opinion in this case.

In August 2001, the Director of the C&P Service again 
requested a medical opinion from the USH as to whether the 
veteran's death from coronary artery disease was due to 
chromosomal abnormalities, which were due to his ionizing 
radiation exposure during active service.  

By memorandum dated September 12, 2001, the same Chief of 
VA's Public Health and Environmental Hazards Office issued a 
medical opinion based upon all the evidence.  She again cited 
the ionizing radiation dose estimates for this veteran that 
were issued by the DTRA.  She also cited supporting medical 
literature.

The physician again reported that damage to the heart 
including the coronary arteries, if caused by radiation, 
would be an example of a deterministic effect and such 
changes generally have a threshold.  She stated that the 
probability of causing harm at doses of less than 10 rem as a 
result of deterministic effects is close to zero.  The 
physician stated that usually a threshold dose on the order 
of hundreds or thousands of rads must be exceeded for the 
deterministic effect to be expressed.  The physician 
concluded that "in our opinion it is unlikely that the 
veteran's death due to probable myocardial infarction due to 
or as a consequence of coronary artery disease can be 
attributed to exposure to ionizing radiation in service."

In September 2001 the Director of the C&P Service notified 
the RO of the findings and conclusions of the Chief, Public 
Health and Environmental Hazards Office.  The Director 
concluded that "[a]s a result of this opinion, and following 
review of the evidence in its entirety, it is our opinion 
that there is no reasonable possibility that the veteran's 
death due to probable myocardial infarction due to or as a 
consequence of coronary artery disease can be attributed to 
exposure to ionizing radiation in service."  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2002).  


If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c) (2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.309(d) (2002).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2002).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2002) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of that section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  




The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  


The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002);; see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

In June 2002, the RO notified the appellant of the enactment 
of the VCAA.  The RO advised her to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  The RO advised 
the appellant that it would obtain such records if their 
release were authorized.  In doing so, the RO satisfied the 
VCAA requirement that VA notify the appellant as to which 
evidence was to be provided by the appellant, and which would 
be provided by VA; the RO advised that it would obtain all 
evidence identified and/or authorized for release by the 
appellant.  38 C.F.R. § 5103(a) (West Supp. 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the appellant 
has been provided with notice of what is required to 
substantiate her claim.  In particular, through the issuance 
of the August 1996 rating decision, the March 1997 statement 
of the case (SOC) and the Board remand decisions in March 
1998 and January 2000, she has been given notice of the 
requirements of service connection for the cause of the 
veteran's death as well as service connection based on 
exposure to ionizing radiation.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by her, as well as authorized 
by her to be obtained.  

All available service medical records have been obtained.  
All available medical treatment records have been obtained, 
as well as summaries of such treatment.  The evidence a 
January 1986 private medical opinion in support of the claim.  

With respect to development pursuant to 38 C.F.R. § 3.311, 
the DTRA provided a dose assessment for this veteran in May 
2001.  

Pursuant to 38 C.F.R. § 3.311(b), (c), the claim was referred 
to the USH and the USB for consideration of the claim.  The 
record contains the USH's and the USB's findings.  

The Board further finds that the USB provided a complete 
rationale for his conclusion, concurring with the USH's 
finding that there was no reasonable possibility that the 
veteran's death is related to in-service radiation exposure.  

In September 2001, the USB made it clear that the evidence 
had been reviewed in its entirety, and specifically took note 
of the various instances of radiation exposure in the record; 
the Under Secretary is not required to specifically refer to 
the factors listed in 38 C.F.R. § 3.311(e) in making that 
determination.  See Hilkert v. West, 12 Vet. App. 145, 149-
150 (1999).  

In addition to reviewing the record, the USB also 
specifically noted the USH's medical opinion and the evidence 
used by the USH in reaching the opinion, through the Chief of 
VA's Public Health and Environmental Hazards Office.  
Therefore, the Board finds that the USB's rationale is 
complete, and a remand to obtain another opinion from the USB 
is not necessary.  See Stone v. Gober, 14 Vet. App. 116, 120 
(2000).  

Thus, the Board finds that there is ample medical evidence on 
file upon which a determination can be made at this time.  
Therefore, remand or deferral for the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 
1991 & Supp. 2002).  




In the case at hand, the Board finds that the appellant is 
not prejudiced by its consideration in the first instance of 
her claim pursuant to the VCAA.  As set forth above, VA has 
met all obligations to the appellant under this new law.

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of her claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

After a careful review of the record, the Board concludes 
that the probative medical evidence demonstrates that the 
cause of the veteran's death was not due to ionizing 
radiation exposure during active service or the result of any 
other disability incurred in or aggravated by service.  

The evidence establishes that the veteran died in April 1995.  
The Certificate of Death and the accompanying terminal 
hospitalization records establish that the immediate cause of 
death was probable myocardial infarction due to or a 
consequence of coronary artery disease.  The Certificate of 
Death also lists insulin dependent diabetes mellitus as a 
contributing cause of death.  

The appellant submitted her application for service 
connection for the cause of the veteran's death in March 
1996.  She alleged that the veteran's heart problems were due 
to his inservice radiation exposure.  

The service medical records do not show any complaints, 
manifestations, or diagnoses indicative of coronary artery 
disease or diabetes mellitus during any of the veteran's 
periods of active service.  

The evidence of record also does not include a diagnosis of 
heart disease or diabetes mellitus during the veteran's 
initial post-service year.  Consequently, a presumption in 
favor of service connection for chronic disease manifest 
during the initial post-service year is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The appellant does not contend that the veteran had 
manifested or had been diagnosed with heart disease or 
diabetes mellitus during active service or during the initial 
post-service year.  It is not disputed that the veteran was 
diagnosed with these disabilities more than one year after 
separation from service.  

The medical evidence of record first shows diagnoses of acute 
myocardial infarction and adult onset diabetes mellitus in 
1975.  The private medical records dated between 1980 and 
1982 show the veteran was diagnosed with hypertension and 
diabetes.  

In November 1980 the veteran was seen for chest pain.  
Although diagnostic testing was positive the examiner 
reported that this did not definitely indicate coronary 
artery disease.  VA outpatient treatment records dated in 
1983 include diagnoses of adult onset diabetes mellitus and 
hypertension.  

The remaining medical records dated through 1995 show ongoing 
examination and treatment for coronary artery disease, 
cardiomyopathy, chronic congestive heart failure and insulin 
dependent diabetes mellitus.  None of these treatment records 
relate post-service development of heart disease to any 
incident or event of active service.  

In this case the appellant specifically contends that the 
immediate and contributing causes of death were the result of 
the veteran's inservice radiation exposure during Operation 
SANDSTONE while he was stationed aboard the USS Pickaway in 
1948.  

In this regard, with all due respect for the sincerity of her 
and her witnesses' views, their own opinions and statements 
that heart disease and diabetes mellitus resulted from in-
service radiation exposure are not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The determinative issue in this case is medical in nature and 
requires competent medical evidence.  

Here, the service information documents the fact that the 
veteran was stationed aboard the USS Pickaway in 1948 and he 
participated in Operation SANDSTONE.  In May 2001, the DTRA 
confirmed that the veteran was present at Operation SANDSTONE 
while he was stationed aboard the USS Pickaway in 1948.  

The question in this case is whether exposure to ionizing 
radiation in service caused post-service heart disease or 
diabetes mellitus directly or secondary to chromosomal 
damage.  

The Board first notes that the veteran is not entitled to 
presumptive service connection based upon 38 C.F.R. 
§ 3.309(d).  In order to be entitled to presumptive service 
connection under 38 C.F.R. § 3.309(d), the veteran must have 
been diagnosed with a presumptive disease.  Coronary artery 
disease and diabetes mellitus are not one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(d).  

As to the second method, under the provisions of 38 C.F.R. 
§ 3.311, the Board notes that coronary artery disease and 
diabetes mellitus are not one of the recognized radiogenic 
diseases listed in subsection 3.311(b)(2).  However, in this 
case, under the provisions of 3.311(b)(4) the appellant has 
submitted competent medical evidence that the claimed 
diseases are radiogenic.  The evidence contains a dose 
assessment from the DNA and the January 1986 medical opinion 
that the veteran's chromosomal damage and chronic illness 
would not have occurred but for his exposure to radiation.  
The physician opined that, to a reasonable degree of medical 
certainty, the chromosome damage for the veteran and his 
problems with chronic illness would not have occurred without 
his exposures to high levels of radiation during his active 
service.  

However, the probative value of this opinion is outweighed by 
the remaining evidence of record.  

The January 1986 medical opinion is based in part on the 1984 
and 1985 genetics testing.  The veteran related a history of 
radiation exposure during active service.  Although the 
findings revealed a suggestive difference between his 
chromosomes and a physician who was used as a control, the 
genetics professor stressed that he could not say whether the 
difference was significant or the cause.  In addition, the 
physician's January 1986 opinion is based on speculation as 
to the degree of the veteran's inservice radiation exposure.  

The most probative evidence of record on this issue is the 
September 12, 2002 medical opinion from the USH.  A 
physician, the Chief of the Public Health and Environmental 
Hazards Office, issued the medical opinion based on all the 
evidence.  She cited the ionizing radiation dose estimates 
for this veteran that were issued by the DTRA.  Her opinion 
is based on a more accurate assessment of the veteran's 
exposure to ionizing radiation during active service. 

While the documentation submitted by the veteran in May 1984, 
in the form of a computer printout, indicates a dose estimate 
for the veteran as being 0.075 rem, it is not clear where or 
who certified this estimate.  The July 1988 dose estimate of 
0.3 rem (upper limit of 0.7 rem) from the DSWA is in a report 
of contact.  This was merely a transcription made by the RO 
of a phone conversation with someone at the DSWA.  The 
conclusion made by the USB in August 1998 appears to have 
been based in part on the estimate provided in the report of 
contact.  Consequently, the medical conclusions based on 
these dose estimates have less probative value.  

The May 2001 dose estimate is based on a more comprehensive 
assessment of the veteran's estimated dose level.  The DTRA 
confirmed that the veteran was present at Operation SANDSTONE 
while he was stationed aboard the USS Pickaway in 1948.  The 
DTRA included a unit history.  The DTRA stated that a search 
of dosimetry data revealed no record of radiation exposure 
for the veteran.  However, a scientific dose reconstruction 
indicated that the veteran would have received a probable 
recorded dose of 0.046 rem gamma (0.1 rem rounded) (upper 
bound of 0.1 rem gamma).  The DTRA further determined that, 
due to the distance of the veteran's unit from ground zero, 
the veteran had virtually no potential for exposure to 
neutron radiation.  The DTRA stated that application of a 
reconstruction report's methodology to all internal organs, 
which addresses internal exposure based on the veteran's unit 
activities, indicates that his (50-year) committed dose 
equivalent was less than 0.1 rem each.  

The September 12, 2002 medical opinion from the USH is based 
on this dose assessment.  This was rendered by the same 
physician who rendered the August 3, 1998 medical opinion.  
She cited the ionizing radiation dose estimates for this 
veteran that were issued by the DTRA.  She also cited 
supporting medical literature.

The physician reported that damage to the heart including the 
coronary arteries, if caused by radiation, would be an 
example of a deterministic effect and such changes generally 
have a threshold.  She stated that the probability of causing 
harm at doses of less than 10 rem as a result of 
deterministic effects is close to zero.  The physician stated 
that usually a threshold dose on the order of hundreds or 
thousands of rads must be exceeded for the deterministic 
effect to be expressed.  The physician concluded that "in 
our opinion it is unlikely that the veteran's death due to 
probable myocardial infarction due to or as a consequence of 
coronary artery disease can be attributed to exposure to 
ionizing radiation in service." 

The USB concluded, based upon the findings of the USH, that 
"[a]s a result of this opinion, and following review of the 
evidence in its entirety, it is our opinion that there is no 
reasonable possibility that the veteran's death due to 
probable myocardial infarction due to or as a consequence of 
coronary artery disease can be attributed to exposure to 
ionizing radiation in service."  

For these reasons, the Board finds that coronary artery 
disease and diabetes mellitus were not shown in service, 
disabling to a compensable degree during the first post-
service year, or for many years thereafter.  The Board finds 
that the probative, competent medical evidence shows that the 
veteran's coronary artery disease and diabetes mellitus were 
not causally related to any incident of active service to 
include in-service radiation exposure.  The Board also finds 
that the probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  

The Board finds that the evidence is not evenly balanced and 
concludes that the cause of the veteran's death is not 
related to an injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 1991 & Supp. 2002); 5107(a) (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2002).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied to include as secondary to 
radiation exposure.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

